Case: 19-60796     Document: 00515740445         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 10, 2021
                                  No. 19-60796                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Jennifer Rehvach-Rodriguez,

                                                                         Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 773 796


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jennifer Rehvach-Rodriguez, a native and citizen of Guatemala,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   upholding the decision of an immigration judge (IJ) to deny her application
   for asylum and withholding of removal.         She contends that the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60796      Document: 00515740445           Page: 2   Date Filed: 02/10/2021




                                     No. 19-60796


   erroneously determined that the death threats she received did not rise to the
   level of past persecution, failed to consider her compelling evidence showing
   a well-founded fear of future persecution, and erroneously determined that
   she failed to demonstrate that the Guatemalan government was unable or
   unwilling to control the individual who threatened her.
          We review the final decision of the BIA and also consider the IJ’s
   decision where it influenced the determination of the BIA. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007). We review factual findings for substantial
   evidence and legal questions de novo. Id. at 594. Under the substantial
   evidence standard, the petitioner must show that “the evidence is so
   compelling that no reasonable factfinder could reach” a conclusion contrary
   to that of the BIA. Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012) (internal quotation marks and citation omitted).
          The Attorney General has the discretion to grant asylum to refugees.
   8 U.S.C. § 1158(b)(1); Orellana-Monson, 685 F.3d at 518. To be eligible for
   asylum as a refugee, a petitioner must show that she is a person who is outside
   of her country and is unable or unwilling to return “because of persecution
   or a well-founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); see also 8 C.F.R. § 1208.13(b). In circumstances where an
   applicant for asylum or withholding of removal alleges that she has been
   persecuted or fears persecution by a private actor, she must show the
   government is unable or unwilling to control the private actor.             See
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006); Adebisi v. INS,
   952 F.2d 910, 914 (5th Cir. 1992).
          Here, especially considering that Rehvach-Rodriguez did not report
   the death threats and that her uncle previously received protection from the
   government, substantial evidence supports the BIA’s determination that she




                                          2
Case: 19-60796     Document: 00515740445          Page: 3      Date Filed: 02/10/2021




                                   No. 19-60796


   failed to show that the Guatemalan government is unable or unwilling to
   control the individual who made threatening calls. See Orellana-Monson, 685
   F.3d at 518. This holding, on its own, is dispositive of Rehvach-Rodriguez’s
   claims regarding both past persecution and her well-founded fear of future
   persecution. See Tesfamichael, 469 F.3d at 113; Adebisi, 952 F.2d at 914.
   Further, because she fails to meet the “less stringent” standard for asylum,
   she is necessarily unable to establish entitlement to withholding of removal.
   See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
          Accordingly, Rehvach-Rodriguez’s petition for review is DENIED.




                                         3